Curia.

"We held, (4 Cowen, 540,) that a single affidavit of merits extends throughout the whole progress of the cause; that there is no need of one at every circuit a£ which the cause may be noticed. This was, however, of a cause where there had been no change of venue. The affidavit filed at Onondaga was not notice to the circuit judge at Rensselaer; but it was notice to the attorney for the plaintiff. This was enough. A change of venue does not vary the principle. The motion must be granted. But as the precise point has not before been decided, we grant the motion without costs.
Motion granted.